Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     

The following comments are responsive to the Amendment and Remarks filed under the After Final Consideration Pilot Program 2.0 received 26 July 2022. Claims 1, 4-10, and 12-15 remain pending and presently under consideration in this application. 

Response to Amendment
While the Amendment filed 26 July 2022 appears to satisfactorily address the rejection of claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in paragraphs 9-12 of the previous FINAL office action the merits, the following amendment therein to the base independent claim 1 fails to satisfactorily address the rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in paragraph 8 of the previous FINAL office action the merits: 
    PNG
    media_image1.png
    83
    731
    media_image1.png
    Greyscale
.Applicant's arguments filed 26 July 2022 responsive to the aforementioned rejection have been fully considered but they are not persuasive. Claim 1 as proposed, fails to particularly point out and distinctly claim that the liquid-crystal medium comprises “at least one compound of formula I-2f-1, and at least one compound of formula I-2, which is the same as or different from the compound of formula I-2f-1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722